DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25, 26, 28, 31-34, 38 and 41 are objected to because of the following informalities:
Claim 25, line 2: “a” (between “generating” and “output”) should be changed to --an--.
Claim 25, line 4: “region” should be changed to --regions--.
Claim 26, line 2: --at least two-- should be added between “said” and “potentiometers”.
Claim 28, line 5: “an other” should be changed to --another--.
Claim 31, line 3: “an other” should be changed to --another--.
Claim 32, line 3: “an other” should be changed to --another--.
Claim 33, line 3: “the other” should be changed to --another--.
Claim 34, line 3: --at-- should be added between “element” and “at”.
Claim 38, line 4: --measurement-- should be added between “said” and “probe”.
Claim 41, line 21: “region” should be changed to --regions--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-45 are replete with 35 U.S.C. 112 problems.  Such errors include:
Claim 24 recites the limitation "the movement" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "said first rotational sensor" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "said independently generated output signal" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "said rotational direction" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "said wiper arms" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the positioning" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "said respective resistive element" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "said respective output signal" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "said received first reference signal" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the positioning" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "said rotational positions" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "said independently generated output signals" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the depth" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the bore" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the tissue" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the drill bit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "said at least two wiper arms" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "said rotational positions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "said at least two wiper arms" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "said rotational positions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "said respective resistive element" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "said generated respective output signal" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "said respective resistive element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "said rotational direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "said generated corresponding output signals" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "said generated interrupted signals" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "said determined number of full revolutions" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the movement" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "said independently generated output signals" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the depth" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the bore" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the tissue" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the drill bit" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "said controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "said determined depth" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the bore" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "said rotational direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "said generated corresponding output signals" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "said generated interrupted signals" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "said rotational direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "said generated corresponding output signal" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "said generated interrupted signals" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

The examiner believes to have pointed out each error.  However, applicant is advised to carefully reread the claims, correcting all error encountered, and amend the claims accordingly.  Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-37 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 currently depends from itself; therefore, it is in improper dependent form for failing to further limit the subject matter of any previous claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 24 and 41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 25-40 and 42-45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not disclose a measurement module with a measurement probe, transducer assembly and at least two potentiometers as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775